JOURNAL ENTRY AND OPINION
Relator, Arthur L. O'Neal, seeks a writ of mandamus in order to compel the respondent, Judge Timothy McCormick, to rule on pretrial motions that were filed in the underlying case of Statev. O'Neal, Cuyahoga County Court of Common Pleas Case No. CR-378531. The respondent has filed a motion for summary judgment, which we grant for the following reasons.
Attached to the respondent's motion for summary judgment is a copy of a journal entry, as journalized on July 22, 1999, which demonstrates that the relator entered a plea of guilty to the charged offenses of robbery, kidnapping, receiving stolen property, impersonating a police officer or private policeman, possessing criminal tools, and failure to comply with an order or signal of a police officer. The journal entry of July 22, 1999, further indicates that the relator was sentenced to incarceration within the Lorain Correctional Institution for a period of forty-two (42) months. Thus, the relator's request for a writ of mandamus, which requires the respondent to rule on all pending pretrial motions, is moot. Cf. State ex rel. Snider v. Stapleton
(1992), 65 Ohio St. 3d 40; State ex rel. Richard v. Wells (1992),64 Ohio St. 3d 76.
Accordingly, we grant the respondent's motion for summary judgment.
Writ denied.
ANN DYKE, J. CONCURS
                             _______________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE